Emery, J.
I. The voting lists of the town were shown to be lost, and the plaintiffs offered in their stead what they alleged to be copies of those lists. These alleged copies were found apparently recorded from year to year upon the book of town records, and in the hand writing of the successive clerks of the town. Proof that they were in fact copies of the originals was *332essential to their admission in evidence. It was no part of the duty of the town clerk to copy such lists upon the town records. Such work would have been purely voluntary and unauthorized. Hence the alleged copies were not admissible as official copies or records. The plaintiffs do not contend that they were.
As to the alleged copy of the list for the year 1869, the plaintiffs were able to prove, and did prove it to bo a copy, by the testimony of the man who made it, and it was admitted as a copy. As to the other alleged copies, there was no evidence from any one who could say that he made them, or saw them made, or had compared them with the originals, or that they were according to his recollection of the originals. Evidence that the man who made the writings was dead was no proof that he made true copies. The fact that he was town clerk at the time and had interjected these unauthorized writings into the town records gave them no evidential value. The plaintiffs simply found some writings in the hand writing of one deceased which they believe to- be copies of the papers lost, but which they were unable to prove to be copies. Their only witness was dead. It was their misfortune.
The authorities cited by the plaintiffs’ counsel are not applicable. This is not a question of the admissibility of a record, or of an entry, where the maker is dead. It is a question of the sufficiency of the evidence that a certain writing was a copy of a lost document. We think the evidence was not sufficient.
II. Upon the issue, whether the pauper had paid any of the taxes assessed against him for several years in the defendant town, the plaintiffs offered the assessors’ books of the defendant town, containing what purported to be a list of the abatements for those years, in wffiich the name of the pauper did not appear. We think it was incompetent. The assessors have nothing to do with the collection of the taxes. The collector’s accounts might afford evidence upon that issue, but the assessors’ list of abatements do not. Non-constat that every tax is paid or abated. The collector often fails to collect where there is no abatement. His own neglect, the insufficiency of his warrant, the poverty of the person taxed, may be the cause of non-collection.
*333HI. Tho pauper ivas a private in a Maine regiment during the war of the rebellion. The captain of his company made in each of the years of 1861 and 1862 au official return to the state adjutant general, of the members of his company, with dates, places of residence, and enlistment, &c. That these returns, or duly proved copies of them might be evidence of any fact properly stated therein, the plaintiffs do not now dispute, but they contend that what were offered as copies, were not admissible as such without further proof. The offered papers were the printed reports of the adjutant general for those years, with the usual accompanying appendices in which appear what purport to be copies of all such returns from all the Maine regiments.. The reports with the appendices were made to the governor, and we' may assume were by him laid before the legislature. Tho printed books purport to be printed by the state printer, under legislative authority. The real value of the reports was in the appendices. All else was merely general statement and comment. The actual and desired facts and data to promulgate which the reports were made and printed, were in the annexed papers. These were in effect a part of the reports.
Being printed by the official printer, under official supervision, they are presumably compared and correct copies of the originals. They thus became prima facie copies, and we think are within the principle, admitting printed public documents, in evidence as copies of the original documents. King v. Holt, 5 T. R. 436; Radcliff v. United Insurance Co. 7 Johns. 38; Bryan v. Forsyth, 19 How. 338; Watkins v. Holman, 16 Pet. 58; Whiton v. Albany Ins. Co. 109 Mass. 30.
The legislature has not superseded the use of these printed copies of the records and files in the adjutant general’s office as evidence. Section 113 of chap. 82, E. S., referred to by the plaintiffs’ counsel does not specify any mode of making or proving-copies of such papers. It does not require that all copies used in evidence shall be certified by the adjutant general. It only provides that certain particular facts may be certified by the adjutant general as found upon the records, without the whole *334record being copied. There is no prohibition against using a full copy if a party desires it.

Exceptions overruled.

Peters, C. J., Danforth, Virgin, Foster and Haskell, JJ., concurred.